UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1774


TOM FRANKLIN,

                Plaintiff - Appellant,

          v.

TARRANT COUNTY APPRAISAL DISTRICT,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:14-cv-00361-JAG)


Submitted:   October 16, 2014             Decided:   October 20, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tom Franklin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tom        Franklin     appeals     the     district     court’s     order

dismissing      his    42    U.S.C.    §   1983      (2012)    complaint      without

prejudice.      Because Franklin may amend his complaint to cure the

defects identified by the district court, the dismissal order is

interlocutory and not appealable.                See Chao v. Rivendell Woods,

Inc., 415 F.3d 342, 345 (4th Cir. 2005); Domino Sugar Corp. v.

Sugar Workers Local Union 392, 10 F.3d 1064, 1066–67 (4th Cir.

1993).       Accordingly,         we   dismiss       the   appeal    for    lack   of

jurisdiction.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court      and   argument     would   not    aid   the    decisional

process.

                                                                            DISMISSED




                                           2